 
 
I 
108th CONGRESS 2d Session 
H. R. 3950 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Green of Wisconsin (for himself, Mr. Ballenger, Mr. Bradley of New Hampshire, Mr. Evans, Mr. Lipinski, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to provide for the establishment of a combat artillery badge to recognize combat service by members of the Army in the artillery branch. 
 
 
1.FindingsCongress makes the following findings: 
(1)The field artillery is one of the oldest and most celebrated of the Army’s combat arms. 
(2)The field artillery was critical to American success in the War to end all Wars, World War I. 
(3)The field artillery also proved to be a decisive factor during World War II, helping the United States achieve victories in Europe, Africa, and the Pacific. General George S. Patton Jr. remarked, I do not need to tell you who won the war. You know the artillery did. 
(4)The field artillery continued to play a role in military actions in Korea, Vietnam, and the Persian Gulf and it remains critical to today’s military efforts. 
(5)Despite the past heroic efforts of the members of the Army who served in the field artillery, there is no badge specifically recognizing the contribution of field artillerymen. 
2.Establishment of combat artillery badge 
(a)In generalChapter 357 of title 10, United States Code, is amended by adding at the end the following new section: 
 
3757.Combat artillery badge 
(a)The Secretary of the Army shall issue a combat artillery badge to each person who, while a member of the Army in the artillery branch, participated in combat after April 5, 1917. Criteria for the issuance of the medal shall be established by the Secretary and shall be as similar as practicable for the issuance of the combat infantry badge to persons in the infantry branch. 
(b)In the case of persons who, while a member of the Army in the artillery branch, participated in combat after April 5, 1917, and before the date of the enactment of this section, the Secretary shall issue the badge described in subsection (a)— 
(1)to each such person who is known to the Secretary before such date of enactment; and 
(2)to each such person with respect to whom an application for the issuance of such badge is made to the Secretary after such date in such manner, and within such time period, as the Secretary may require.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
3757. Combat artillery badge. 
 
